DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aubauer et al. (USPN 2014/0055396 A1).

As to claim 1, Aubauer teaches a spatial position indication system (see at least fig. 3: 100 and [0035]) comprising:

a spatial position detecting circuit which, in operation, detects a second position of the electronic pen in a spatial region including at least-a part of the hover region over the input surface that receives instruction input by the electronic pen (see at least fig. 1: 310, [0035] and [0044]); and
circuitry which, in operation, transforms a coordinate of the first position in a first coordinate system related to a first detection region that is on the input surface that receives instruction input by the electronic pen or in the hover region over the input surface that receives instruction input by the electronic pen into a coordinate in a second coordinate system related to a second detection region that is in the spatial region including at least part of the hover region over the input surface, or transforms a coordinate of the second position in the second coordinate system related to the second detection region into a coordinate in the first coordinate system related to the first detection region (see at least [0049] “In some embodiments, both the first positional information and the second positional information are determined and/or represented in the same coordinate system. For this purpose, the first positional information is transformed into the coordinate system of the second positional information. Likewise the second positional information could be transformed into the 
However, Aubauer fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Aubauer because Aubauer teaches combining elements from various embodiments (see at least [0111]-[0116] and [0124]). All the embodiments are in the same technical field of a spatial position indication system suitable for a case where an electronic pen is used in a space.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 2, Aubauer teaches the spatial position indication system according to claim 1 (see above rejection), wherein the circuitry, in operation, selects whether to use the first position as an instruction input or use the second position as the instruction input according to a separation distance of the electronic pen from the input surface (see at least Abstract “select an operational mode of the input device based on the position of the user input object” and [0077] “the z-distance of the mean position of the user's finger is calculated from the measured signals”).

As to claim 3, Aubauer teaches the spatial position indication system according to claim 2 (see above rejection), wherein the circuitry, in operation, detects the separation distance 

As to claim 4, Aubauer teaches the spatial position indication system according to claim 2 (see above rejection), wherein the circuitry, in operation, detects the separation distance based on a level of a signal sent from the electronic pen and the second position of the electronic pen in the spatial region (see at least [0032] “The user input object 500 (FIG. 2) is shown as user finger 500, but may be anything like a stylus (e.g., a small pen-shaped instrument), or a digital pen” and [0077] “the z-distance of the mean position of the user's finger is calculated from the measured signals”).

As to claim 5, Aubauer teaches the spatial position indication system according to claim 2 (see above rejection), wherein the circuitry, in operation, detects the separation distance based on a level of a signal sent by the electronic pen (see at least [0032] “The user input object 500 (FIG. 2) is shown as user finger 500, but may be anything like a stylus (e.g., a small pen-shaped instrument), or a digital pen” and [0077] “the z-distance of the mean position of the user's finger is calculated from the measured signals”).

As to claim 7, Aubauer teaches the spatial position indication system according to claim 1 (see above rejection), wherein the circuitry, in operation, controls a drawing image displayed on a display device based on the first position and the second position (see at least [0052] 

As to claim 8, Aubauer teaches the spatial position indication system according to claim 2 (see above rejection), wherein the circuitry, in operation, visually indicates, on a display device, whether the indicated position detecting circuit is selected or whether the spatial position detecting circuit is selected (see at least [0051] and note that the device is adapted for transitioning from a first state (contact position) into a second state (spatial position) and that the user may interact via the user interface with the electronic device and make it transition from a first into a second state (see also fig. 3: 144), to display a visual indication for this transition is therefore a mere design option of one skilled in the art).

As to claim 9, Aubauer teaches the spatial position indication system according to claim 1 (see above rejection), wherein the electronic pen includes: a sensor which, in operation, detects a movement of the electronic pen, and a transmitter which, in operation, transmits information regarding the movement of the electronic pen detected by the sensor (see at least fig. 1: 301-304 and [0037]).



As to claim 11, Aubauer teaches the spatial position indication system according to claim 1 (see above rejection), wherein the spatial position detecting circuit detects the second position via a tracking device attached to the indicated position detecting device circuit (see at least fig. 1: 301-304 and [0037]: "each of the electric-field-detection electrodes 301, 302, 303, 304 and the back electrode 306 may be either a part of the touch-sensitive module 200 or a separate entity.")

As to claim 12, Aubauer teaches the spatial position indication system according to claim 7 (see above rejection), wherein the display device includes a head-mounted display (see at least [0112]-[0124] and note that head-mounted displays are well known in the art and would be an obvious substitution).

As to claim 13, Aubauer teaches the spatial position indication system according to claim 12 (see above rejection), wherein the circuitry, in operation, generates a drawing image 

As to claim 14, Aubauer teaches the spatial position indication system according to claim 2 (see above rejection), wherein the circuitry, in operation, performs selection control as to whether to use the first position as the instruction input or use the second position as the instruction input when a trigger event is detected (see at least [0051] “Via the user interface, the user may interact with the electronic device and make it transition from a first into a second state”, and [0066] “The electronic device state module 144 controls the electronic device state of the device 100. The electronic device state module 144 may include a first state module 150 and a second state module 152. The first state module detects satisfaction of any of one or more conditions to transition the device 100 to a first state and to transition the device 100 to the first state. The second state module detects satisfaction of any of one or more conditions to transition the device to an electronic device second state and to transition the device 100 to the second state”).

Response to Arguments
Applicant’s arguments filed 12/29/20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551.  The examiner can normally be reached on Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        4/15/21
			/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623